SECOND AMENDED DECISION
This Second Amended Decision is being filed to correct the following:
On Page 1 of the Decision filed on Friday, September 25, 2009, in the second paragraph, second sentence — "The Property is located in a Residential District ("R-10 Zone")." is amended to read as follows: The Property is located in a residential District ("R-30 Zone").
On Page 9 of the Decision, second paragraph, second sentence — "Specifically, Ms. Zinno seeks a subdivision and zoning relief to transform a lot that is non-conforming in terms of use into two lots that both conform to the use but not the dimensional standards for an R-10 district by having a single family home on each lot." is amended to read as follows: Specifically, Ms. Zinno seeks a subdivision and zoning relief to transform a lot that is non-conforming in terms of use into two lots that both conform to the use but not the dimensional standards for an R-30 district by having a single family home on each lot.
The remaining contents of the Decision remain the same.